                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION

WILLIE WILLIS,                                             )
                                                           )
                  Plaintiff,                               )
                                                           )
         v.                                                )             No. 1:18-CV-250 CAS
                                                           )
CAPE GIRARDEAU COUNTY JAIL, et al.,                        )
                                                           )
                  Defendants.                              )

                                     MEMORANDUM AND ORDER

         This matter comes before the Court on a letter sent by plaintiff Willie Willis. (Doc. 21).

The Court construes the letter as a motion to amend or correct plaintiff’s complaint and to

voluntarily dismiss defendant Susan Unknown. For the reasons discussed below, the motion will

be granted, and the Clerk of Court will be directed to substitute defendant Charolette Smith for

defendant Charolette Unknown, and to issue process on Charolette Smith in her individual

capacity as to plaintiff’s claim of deliberate indifference to his medical needs. Additionally, the

Court will dismiss defendant Susan Unknown from this action.

                                                    Discussion

         On March 1, 2019, the Court directed the Clerk of Court to issue process on defendants

Charolette Unknown,1 Unknown Stevens, and Susan Unknown. (Doc. 9). Defendants were to

be served in their individual capacities as to plaintiff’s claims of deliberate indifference to his

medical needs. Plaintiff alleged all three defendants were nurses who worked at the Cape

Girardeau County Jail. As such, service on defendants was attempted at the jail on March 25,




         1
           This is the spelling utilized by plaintiff in his complaint. However, in various other filings, he refers to
this defendant as Charlotte.
2019. The summonses were returned unexecuted. The returns indicate that no known persons

with the names provided by plaintiff work at the jail.

       On April 5, 2019, the Court directed plaintiff to provide adequate information regarding

defendants Charolette Unknown, Unknown Stevens, and Susan Unknown. (Doc. 15). Plaintiff

was given thirty days to provide identifying information so defendants could be properly served.

       Plaintiff responded by sending a letter addressed to the Clerk of Court, filed on April 25,

2019. (Doc. 16). In the letter, plaintiff requested the Clerk of Court to call the acting sheriff or

the jail administrator and “tell them [what] this is all about” in order to get defendants’ last

names. Plaintiff stated that he called the Sheriff’s Office himself and received no answer.

       The Court construed the letter as a motion, which it denied. The Court instructed

plaintiff that it was his responsibility to provide the information necessary for service on

defendants. See Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993); see also Beyer v. Pulaski

Cty. Jail, 589 F. App’x 798, 799 (8th Cir. 2014) (stating “a plaintiff bears the burden of

providing proper service information”). Plaintiff was given an additional thirty days to provide

adequate identifying information so defendants could be properly served.

       Plaintiff filed a second response on May 15, 2019. (Doc. 18). In the response, plaintiff

stated that the name of Nurse Unknown Stevens is actually Stephanie Cox, and alleged that

Nurse Cox is the “younger nurse” who took him off his pain medications while at Cape

Girardeau County Jail. Based on this information, the Court substituted defendant Stephanie

Cox for defendant Unknown Stevens and directed the Clerk of Court to issue process on

Stephanie Cox in her individual capacity as to plaintiff’s claim of deliberate indifference to his

medical needs. (Doc. 19).

       On June 3, 2019, plaintiff sent a letter to the Court, which is being construed as a motion



                                                 2
to amend or correct his complaint and to voluntarily dismiss defendant Susan Unknown. (Doc.

21). In the letter, plaintiff states:

        I’ve remember the other nurse name. The head nurse is name Charolette Smith
        but Nurse Susan wasn’t on Sunday the 14th of October 2018 when me and the
        younger one named Stephanie Cox had our confrontation that’s when she called
        the head nurse. And that’s when she took me off of my prescribed medication
        from Doctor Edwards. So I would like to go to[] Court on these two nurse[s] and
        dismiss Susan.

        Based on the information provided by plaintiff in his most recent filing, the Court will

instruct the Clerk of Court to substitute defendant Charolette Smith for defendant Charolette

Unknown. The Court will also direct the Clerk of Court to issue process on defendant Charolette

Smith in her individual capacity as to plaintiff’s claim of deliberate indifference to his medical

needs. Finally, the Court will grant plaintiff’s request to voluntarily dismiss defendant Susan

Unknown.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to amend or correct his complaint

and to voluntarily dismiss defendant Susan Unknown is GRANTED. [Doc. 21]

        IT IS FURTHER ORDERED that the Clerk of Court shall substitute defendant

Charolette Smith for defendant Charolette Unknown.

        IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue on defendant Charolette Smith in her individual capacity as to plaintiff’s claim

of deliberate indifference to his medical needs.




                                                   3
       IT IS FURTHER ORDERED that plaintiff’s claim against defendant Susan Unknown

is DISMISSED without prejudice. A separate order of partial dismissal will be entered herewith.




                                                   ____________________________________
                                                   CHARLES A. SHAW
                                                   UNITED STATES DISTRICT JUDGE

Dated this 5th day of June, 2019.




                                               4
